DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 22, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claims 20-21 are acknowledged. 
Specifically, claim 1 has been amended to include a limitation of the functionalized particulate bicarbonate comprising at least 0.1%wt of silica based on the total composition of the functionalized bicarbonate. This limitation was not previously presented and was taken from instant specification (p. 6, lines 8-12 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Objections
3.  Claim 3 is objected to because of the following: Claim 3 is listing possible specific ingredients. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-8, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Savary et al (EP 3,037,388) in view of Saito (US 2005/0261427).
 It is noted that while the rejection is made over EP 3,037,388 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0349446 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0349446.

5.  Savary et al discloses powder compositions having excellent CO2 release properties, used as a foaming agent for polymers ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]).
Further, based on the teachings of Savary et al, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of alkali metal bicarbonate and abietic acid as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

7. Though Savary et al does not teach the composition further comprising at least 0.1%wt of silica,
Saito discloses a foaming agent used for foaming thermoplastic polymer compositions comprising sodium bicarbonate as the thermal decomposition foaming agent ([0137]), wherein Saito further explicitly teaches that for the preparation of a foam, the thermal decomposition foaming agent is used together with a foaming auxiliary agent in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures. Specifically, metal carboxylate, silica or talc can be used as the foaming auxiliary agent in combination with sodium bicarbonate foaming agent ([0139]). The proportion of the foaming auxiliary agent to the foaming agent is 0.1-1 pbw per 1 pbw of the weight of the foaming agent, i.e. sodium bicarbonate; the amount of the auxiliary foaming agent is 0.005-10 pbw per 100 pbw of the polymers ([0140]).
Though Saito does not explicitly teach the combination of the sodium bicarbonate foaming agent with silica auxiliary foaming agent, it would have been obvious to a one of ordinary skill in the art to choose and use silica as the auxiliary foaming agent for the 

8. Since both Savary et al and Saito are related to sodium bicarbonate-based foaming agent compositions for foaming of polymers, and thereby belong to the same field of endeavor, wherein Saito explicitly teaches the sodium bicarbonate as the foaming agent being used in combination with an auxiliary foaming agents like silica to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures, therefore, based on a combined teachings of Saito  and  Savary et al, given the foaming agent composition is intended for foaming thermoplastic polymers, it would have been obvious to a one of ordinary skill in the art to add, or obvious to try to add, silica as the auxiliary foaming agent to the sodium bicarbonate-based foaming agent composition of Savary et al, as taught by Saito , and in the amount as taught by Saito, so to ensure thus foaming agent composition provides a smooth foaming and to make a foam using said foaming agent composition having more uniform and fine-celled foam structures as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

9.  As to instant claim 8, the composition is produced by spray drying of an aqueous solution comprising an alkali metal bicarbonate and the resin acid, or by co-grinding the alkali metal bicarbonate in the presence of resin acid, or fluidized bed coating (Abstract, [0038]). It is further noted that limitation of instant claim 8 is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

10.  As to instant claim 3, the composition further comprises wax ([0039])
11.  As to instant claims 4-5, the amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]).

12.  As to instant claims 6-7, the alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). Since the range of “at most 10 micron” includes the value of “at most 1 micron”, therefore, the range of “at most 10 micron” appears to be overlapping with the range of “at most 1 micron” and including the size of 1 micron. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Savary et al as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

13. As to instant claims 2, 20 and 21, since the composition of  Savary et al in view of Saito is based on the sodium bicarbonate as the foaming agent, and thereby appears to be free from the compounds that liberate nitrogen gas or ammonia gas, or exothermic blowing agents.

14. Claims 1-9, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Savary et al (EP 3,037,388) in view of Saito (US 2005/0261427) and Kohlstrung et al (US 2017/0002164).
 It is noted that while the rejection is made over EP 3,037,388 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0349446 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0349446.

15.  The discussion with respect to Savary et al in view of Saito set forth in paragraphs 4-13 above is incorporated here by reference.
 Savary et al in view of Saito do not recite the foaming agent powder comprising the alkali metal bicarbonate, silica and rosin/abietic acid, further comprising a polycarboxylic acid.

17. However, Kohlstrung et al discloses a blowing agent based on sodium bicarbonate, silica and abietic acid ([0045], [0101]), used for foaming thermoplastic resins ([0067]), further comprising citric acid  ([0018]).

18. Since both Kohlstrung et al and Savary et al in view of Saito are related to endothermic blowing agents based on sodium bicarbonate, and thereby belong to the same field of endeavor, wherein Kohlstrung et al teaches the sodium bicarbonate being used in combination with citric acid, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Savary et al in view of Saito and Kohlstrung et al, and to include, at least partially, or obvious to try to include at least partially, the citric acid in the foaming agent powder of Savary et al in view of Saito to further promote production of carbon dioxide, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

19.  Claims 1-8, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 6,399,201) in view of Saito (US 2005/0261427).

20. Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin (col. 6, lines 5-9). 

The blowing agent powder is produced by forming a mist of an oil-like substance and spraying the mist over the blowing agent powder by means of an atomizer (col. 6, lines 47-55).

21.  The blowing agent is used for foaming of a polyvinyl chloride (col. 10, lines 13-15), i.e. a thermoplastic polymer. Further, the limitation” for foaming a thermoplastic polymer precursor” is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

22. Though Maekawa et al does not explicitly recite the powder being sodium hydrogen carbonate and the oil-like substance being rosin, in view of the teachings of Maekawa et al that sodium hydrogen carbonate can be used as the blowing agent powder and the rosin can be used as the oil-like substance, it would have been obvious to a one of ordinary skill in the art to choose the sodium hydrogen carbonate as the blowing agent powder and the rosin as the oil-like substance to form the blowing agent powder as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie 

23.  Though Maekawa et al teaches the composition comprising silica, Maekawa et al does not teach the composition comprising at least 0.1%wt of silica.

24. However, Saito discloses a foaming agent used for foaming thermoplastic polymer compositions comprising sodium bicarbonate as the thermal decomposition foaming agent ([0137]), wherein Saito further explicitly teaches that for the preparation of a foam, the thermal decomposition foaming agent is used together with a foaming auxiliary agent in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures. Specifically, metal carboxylate, silica or talc can be used as the foaming auxiliary agent in combination with sodium bicarbonate foaming agent ([0139]). The proportion of the foaming auxiliary agent to the foaming agent is 0.1-1 pbw per 1 pbw of the weight of the foaming agent, i.e. sodium bicarbonate; the amount of the auxiliary foaming agent is 0.005-10 pbw per 100 pbw of the polymers ([0140]).
25.  Though Saito does not explicitly teach the combination of the sodium bicarbonate foaming agent with silica auxiliary foaming agent, it would have been obvious to a one of ordinary skill in the art to choose and use silica as the auxiliary foaming agent for the sodium bicarbonate foaming agent as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material 

26. Since both Maekawa et al and Saito are related to sodium bicarbonate-based foaming agent compositions for foaming of thermoplastic polymers, and thereby belong to the same field of endeavor, wherein Saito explicitly teaches the sodium bicarbonate as the foaming agent being used in combination with auxiliary foaming agents like silica, with silica amount being 0.1-1 pbw per 1 pbw of the sodium bicarbonate and 0.005-10 pbw per 100 pbw of the polymers,  to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures, therefore, based on a combined teachings of Saito  and Maekawa et al, it would have been obvious to a one of ordinary skill in the art to add, or obvious to try to add, silica as the auxiliary foaming agent to the sodium bicarbonate-based foaming agent composition of Maekawa et al, in the amount as taught by Saito, so to ensure a smooth foaming and to make a foam using said foaming agent composition having more uniform and fine-celled foam structures as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

27.  As to instant claims 6-7, the sodium hydrogen carbonate powder comprises particle size of about 1 micron to about 100 micron (col. 3, lines 7-15); the size of the particles of rosin during spraying is about 0.1 micron to 100 micron (col. 6, lines 53-55). 
Given the sodium hydrogen carbonate powder comprises particle size of about 1 micron, i.e. including size of less than 1 micron as well, and rosin during spraying is having particle about 0.1 micron, therefore, the final functionalized sodium hydrogen 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).

28.  As to instant claims 4-5, the amount of the rosin is 0.001-10 pbw based on 100 pbw of the sodium hydrogen carbonate (col. 6, lines 56-60).

29. As to instant claims 2, 20-21, the blowing agent powders are used alone (col. 3, lines 8-9). Given the sodium hydrogen carbonate as the core powder is used alone, therefore, the blowing agent would not comprise any exothermic blowing agents, or blowing agents liberating nitrogen gas or ammonia gas as well.

30. As to instant claims 3, the blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14).

31. As to instant claim 8, the blowing agent powder is produced by forming a mist of an oil-like substance and spraying the mist over the blowing agent powder by means of an atomizer (col. 6, lines 47-55). Though Maekawa et al does not explicitly recite the rosin in the process of spraying/atomization being dissolved in the bicarbonate-containing In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

32. All ranges in the blowing agent powder of Maekawa et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

33.  Claims 1-9, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 6,399,201) in view of Saito (US 2005/0261427) and Kohlstrung et al (US 2017/0002164).

Maekawa et al (US 6,399,201) in view of Saito (US 2005/0261427) set forth in paragraphs 19-32 above is incorporated here by reference.

35.  Maekawa et al in view of Saito do not recite the blowing agent powder comprising the sodium hydrogen carbonate, silica and rosin, further comprising a polycarboxylic acid.

36. However, Kohlstrung et al discloses a blowing agent based on sodium bicarbonate and abietic acid ([0045]), used for foaming thermoplastic resins ([0067]), further comprising citric acid and silica ([0018], [0101]).

37. Since both Kohlstrung et al and Maekawa et al in view of Saito are related to endothermic blowing agents based on sodium bicarbonate and used for blowing thermoplastic resins, and thereby belong to the same field of endeavor, wherein Kohlstrung et al teaches the sodium bicarbonate being used in combination with citric acid, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Maekawa et al in view of Saito and Kohlstrung et al, and to include, at least partially, or obvious to try to include at least partially, the citric acid in the blowing agent powder of Maekawa et al in view of Saito to further promote production of carbon dioxide, and since it would have been obvious to choose material based on its suitability. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
38.     Claims 1-9, 20-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1-2, 4-13, 15-20 of a copending application 16/317,376 (published US 2019/0225765)  in view of Maekawa et al (US 6,399,201), Saito (US 2005/0261427) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

39. The copending application 16/317,376 claims a chemical blowing agent for foaming a thermoplastic polymer precursor, said chemical blowing agent comprising a functionalized particulate bicarbonate, wherein said functionalized particulate bicarbonate contains at least one additive within the same particle, wherein the functionalized particulate bicarbonate comprises at least 65% by weight and less than 100% by weight of a bicarbonate and from 35% or less to 0.02% by weight of the at least one additive, wherein the chemical blowing agent does not contain a compound which liberates nitrogen gas during heating, and wherein said additive in the functionalized particulate bicarbonate is at least one following compound: - one or more polymers; - one or more rosin acids, any derivative thereof, and salts thereof; - a carboxylic or polycarboxylic acid, derivative thereof (such as esters), or salts thereof; - one or more waxes; or - any combinations thereof, specifically is at least one rosin acid, any derivative thereof, and salts thereof.  
The blowing agent does not contain any further blowing agent which is an exothermic blowing agent, Reply to Office Action of January 7, 2021does not contain a compound which liberates ammonia gas during heating.  
The additive in the functionalized particulate bicarbonate is at least one compound selected from the group consisting of an amino acid, derivative thereof, or salt thereof.  

The additive in the functionalized particulate bicarbonate is at least one polymer selected from the group consisting of polyoxyalkylenes and derivatives thereof including polyethylene glycols, poly(meth)acrylates and derivatives thereof, polyvinylalcohol, polysaccharides and combinations thereof.  
The additive in the functionalized particulate bicarbonate is at least one oil, or any derivative thereof.  
The additive in the functionalized particulate bicarbonate is at least one wax selected from the group consisting of beeswax, carnauba wax and combinations thereof.  
The functionalized particulate bicarbonate comprises at least 50% by weight and less than 100% by weight of the bicarbonate component, and from 50% or less to 0.02% by weight of at least one of said additive.  
The particles of the functionalized particulate bicarbonate have a particle size distribution of D50 of more than 1 µm and at most 250 µm or wherein the particles of the functionalized particulate bicarbonate have a particle size distribution of D50 of at most 1 µm.  
The functionalized particulate bicarbonate is obtained by at least one of the following processes: - by spray-drying, wherein the additive is dissolved in the bicarbonate-containing solution. - by grinding or co-grinding with the additive(s) in emulsion or powder form; - by spray coating and granulation within a fluidized bed, - by spray agglomeration within a fluidized bed, - by spray chilling, - by roller compaction, and/or - by extrusion, including simultaneous mixing/extrusion.  
2 upon heating, said second compound being selected from the group consisting of a carboxylic or polycarboxylic acid, derivative thereof, or salts thereof.  

40. Though the application 16/317,376 does not explicitly recite the resin acid being rosin and the blowing agent further comprising silica in amount of at least 0.1%wt,
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin (col. 6, lines 5-9). The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

2) Saito discloses a foaming agent used for foaming thermoplastic polymer compositions comprising sodium bicarbonate as the thermal decomposition foaming agent ([0137]), wherein Saito further explicitly teaches that for the preparation of a foam, the thermal decomposition foaming agent is used together with a foaming auxiliary agent in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures. Specifically, metal carboxylate, silica or talc can be used as the foaming auxiliary agent in combination with sodium bicarbonate foaming agent ([0139]). The proportion of the foaming auxiliary agent to the foaming agent is 0.1-1 pbw per 1 pbw of the weight of the foaming agent, i.e. sodium bicarbonate; the amount of the auxiliary foaming agent is 0.005-10 pbw per 100 pbw of the polymers ([0140]).
Savary et al discloses powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]).

41. Since all of Maekawa et al, Savary et al, Saito and the application 16/317,376 are related to bicarbonate-based blowing agents, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al specify the use of rosin/abietic acid as the resin acid added to the bicarbonate-based blowing agent, and Saito explicitly teaches that for the preparation of a foam, the bicarbonate-based foaming agent is used together with a silica foaming auxiliary agent in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures, therefore, based on the combined teachings of Maekawa et al, Savary et al, Saito and the application 16/317,376, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use rosin/abietic acid as the additive, and further include silica in the blowing agent of the application 16/317,376, as taught by Maekawa et al, Savary et al and Saito, so to ensure a smooth foaming and to make a foam having more uniform and fine-celled foam structures since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

 16/317,376 in view of Maekawa et al, Saito and Savary et al.

     
43.    Claims 1-9, 20-21 are directed to an invention not patentably distinct from claims 1-2, 4-13, 15-20 of a copending application 16/317,376 (published US 2019/0225765)  in view of Maekawa et al (US 6,399,201), Saito (US 2005/0261427)  and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).

Specifically, see the discussion in paragraphs 38-42 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The application 16/317,376, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon 

44.  Claims 1-9, 20-21 are rejected under 35 U.S.C. 103(a) as being obvious over US 2019/0225765  in view of Maekawa et al (US 6,399,201), Saito (US 2005/0261427)  and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).

Specifically, see the discussion set forth in paragraphs 38-42 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).
Obviousness Double Patenting Rejection II
45.     Claims 1-8, 20-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 10-12 of a copending application 16/093,114 (published US 2021/0179438)  in view of Maekawa et al (US 6,399,201), Saito (US 2005/0261427)  and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

46. The copending application 16/093,114 claims an alkali metal salt formulation obtainable by a melt-extrusion process, wherein the formulation comprises alkali metal salt and a functionalizing agent, and wherein the formulation is in the form of a powder, filaments or granules, wherein the granules have a spherical, cubic or cylindrical shape.  
The formulation comprises at least 45 % by weight of an alkali metal bicarbonate, less than 10 % by weight of an alkali metal carbonate, less than 10 % by weight of water, and 0.1 - 60 % by weight of a resin acid or an ester or a salt thereof.

47. Though the application 16/093,114 does not explicitly recite the resin acid being rosin, and the blowing agent further comprising silica, wax; having particle size of 1 micron or more than 1 micron to 250 micron;
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen 
The sodium hydrogen carbonate powder comprises particle size of about 1 micron to about 100 micron (col. 3, lines 7-15); the size of the particles of  rosin during spraying is about 0.1 micron to 100 micron (col. 6, lines 53-55). 
Given the sodium hydrogen carbonate powder comprises particle size of about 1 micron, i.e. including size of less than 1 micron as well, and rosin during spraying is having particle about 0.1 micron, therefore, the final functionalized sodium hydrogen carbonate blowing agent will intrinsically and necessarily have, or would be reasonably expected to have the particle size that is 1 micron or close to 1 micron as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
The blowing agent powders are used alone (col. 3, lines 8-9). Given the sodium hydrogen carbonate as the core powder is used alone, therefore, the blowing agent would not comprise any blowing agents liberating nitrogen gas or ammonia gas as well.
The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

 Saito discloses a foaming agent used for foaming thermoplastic polymer compositions comprising sodium bicarbonate as the thermal decomposition foaming agent ([0137]), wherein Saito further explicitly teaches that for the preparation of a foam, the thermal decomposition foaming agent is used together with a foaming auxiliary agent in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures. Specifically, metal carboxylate, silica or talc can be used as the foaming auxiliary agent in combination with sodium bicarbonate foaming agent ([0139]). The proportion of the foaming auxiliary agent to the foaming agent is 0.1-1 pbw per 1 pbw of the weight of the foaming agent, i.e. sodium bicarbonate; the amount of the auxiliary foaming agent is 0.005-10 pbw per 100 pbw of the polymers ([0140]).

3) Savary et al discloses powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin (Abstract, [0029], [0030]). The composition further comprises wax ([0039])
The amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]). The alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). 
The composition of Savary et al appears to be free from the compounds that liberate nitrogen gas or ammonia gas.

Maekawa et al, Savary et al, Saito and the application 16/093,114 are related to blowing agents comprising bicarbonate, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al specify the use of rosin/abietic acid as the resin acid, the composition having particle size of 1 micron or more than 1 micron, the composition further comprises waxes, and Saito further explicitly teaches that for the preparation of a foam, the bicarbonate-based foaming agent is used together with a silica foaming auxiliary agent in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures, therefore, based on the combined teachings of Maekawa et al, Savary et al, Saito and the application 16/093,114, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use rosin/abietic acid as the additive, and further include silica and waxes in the blowing agent of the application 16/093,114, so to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures, as taught by Saito, and further make the composition in the form of particles having size of  micron or more than 1 micron as well, as taught by Maekawa et al, Savary et al, since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

49. Therefore, the limitations claimed in instant invention are obvious variant of the limitations claimed in the application 16/093,114 in view of Maekawa et al, Saito and Savary et al.
Maekawa et al (US 6,399,201), Saito (US 2005/0261427) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion in paragraphs 45-49 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The application 16/093,114, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

s 1-8, 20-21 are rejected under 35 U.S.C. 103(a) as being obvious over US2021/0179438  in view of Maekawa et al (US 6,399,201), Saito (US 2005/0261427)   and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion set forth in paragraphs 45-49 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Obviousness Double Patenting Rejection III
52.     Claims 1-8, 20-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1, 7-11, 13, 16-20, 25-26 of  US Maekawa et al (US 6,399,201), Saito (US 2005/0261427)   and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

53. US 11,124,425 claims alkali metal bicarbonate particles produced by a process comprising: co-grinding of an alkali metal bicarbonate in the presence of 0.1 to 20 parts by weight of a resin, wherein the resin acid is selected from the group consisting of abietic acid (abieta-7,13- dien-18-oic acid), neoabietic acid, dehydroabietic acid, and palustric acid; and wherein the alkali metal bicarbonate particles are suitable as foaming agents for polymers.  
The particles have a particle size distribution of D50 of at most 200 µm. 
The particles comprise: at least 80 % by weight of alkali metal bicarbonate, less than 10 % by weight of alkali metal carbonate, less than 10 % by weight of water, and 0.1 to 20 % by weight of the resin acid. 

54. Though US 11,124,425 does not explicitly recite the particles further comprising silica, wax; being free from compounds liberating nitrogen gas or ammonia gas, 
1) Maekawa et al discloses a blowing agent powder comprising powder core and an oil-like substance (Abstract), wherein the core powder comprises sodium hydrogen carbonate (col. 3, lines 1-4) and the oil-like substance comprises rosin (col. 6, lines 5-9). The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

Given the sodium hydrogen carbonate powder comprises particle size of about 1 micron, i.e. including size of less than 1 micron as well, and rosin during spraying is having particle about 0.1 micron, therefore, the final functionalized sodium hydrogen carbonate blowing agent will intrinsically and necessarily have, or would be reasonably expected to have the particle size that is 1 micron or close to 1 micron as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
The blowing agent powders are used alone (col. 3, lines 8-9). Given the sodium hydrogen carbonate as the core powder is used alone, therefore, the blowing agent would not comprise any blowing agents liberating nitrogen gas or ammonia gas as well.
The blowing agent powder further comprises lead sulfate, magnesium sulfate (col. 3, lines 27-35; col. 5, lines 10-14) and silica gel (col. 5, lines 20-22).

2) Saito discloses a foaming agent used for foaming thermoplastic polymer compositions comprising sodium bicarbonate as the thermal decomposition foaming agent ([0137]), wherein Saito further explicitly teaches that for the preparation of a foam, the thermal decomposition foaming agent is used together with a foaming 

3) Savary et al discloses powder compositions having excellent CO2 release properties, used as a foaming agent ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]). The composition further comprises wax ([0039])
The amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]). The alkali metal bicarbonate particles are having particle size D50 of at most 200 micron, or most preferably at most 20 micron ([0046]). 
The composition of Savary et al appears to be free from the compounds that liberate nitrogen gas or ammonia gas.

55. Since all of Maekawa et al, Savary et al, Saito and US 11,124,425 are related to blowing agents for foaming of polymers in particulate form comprising bicarbonate, and thereby belong to the same field of endeavor, wherein both Maekawa et al, Savary et al teach said particles further comprising waxes and silica, and having size of 1 micron ore more than 1 micron, and Saito explicitly teaches that for the preparation of a foam,  Maekawa et al, Savary et al, Saito and US 11,124,425, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to further include silica and waxes in the blowing agent of US 11,124,425, so to ensure a smooth foaming and to make a foam having more uniform and fine-celled foam structures, as taught by Saito, and further make the composition in the form of particles having size of  micron or more than 1 micron as well, as taught by Maekawa et al, Savary et al, Saito as well, since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

56. Therefore, the limitations claimed in instant invention are obvious variant of the limitations claimed in US 11,124,425 in view of Maekawa et al, Saito and Savary et al.

57.    Claims 1-8, 20-21 are directed to an invention not patentably distinct from claims 1, 7-11, 13, 16-20, 25-26 of US 11,124,425 in view of Maekawa et al (US 6,399,201), Saito (US 2005/0261427) and Savary et al (EP 3,037,388, based on US equivalent US 2017/0349446).
Specifically, see the discussion in paragraphs 52-56 above.


A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

    Response to Arguments
58.  Applicant's arguments filed on December 22, 2021 have been fully considered. It is noted that in light of Applicant’s amendment all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

59. With respect to the Declaration under 37 CFR 1.132 filed by Applicants on December 22, 2021, it is noted that:

The data presented in TABLE show that the composition (B) comprising silica provides foams having better foaming properties.
2) However, in view of the teachings of the newly added reference Saito (US 2005/0261427) that the bicarbonate-based foaming agents are used in combination with auxiliary foaming agents including silica in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures, the better foaming properties on the composition (B) presented in the Declaration appear to be an expected result.
3) It is further noted that instant claims are silent with respect to any foaming properties of the claimed composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764